Citation Nr: 0104133	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-22 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for chronic back 
strain with degenerative changes, currently evaluated at 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
July 1943 to April 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Fort Harrison, Montana which denied the veteran's claim of 
entitlement to an increased evaluation for chronic back 
strain with degenerative changes, currently evaluated at 10 
percent disabling.  In August 1999 the veteran filed a timely 
notice of disagreement.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200, 20.201, 20.302 (2000).  The RO 
subsequently provided the veteran a statement of the case and 
notification of his appellate rights.  In October 1999 the 
veteran perfected his appeal and the issue was properly 
certified to the Board.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.28, 19.29(b), 19.30, 20.302 (2000).  


REMAND

The veteran is seeking an increased disability rating for his 
service-connected low back disability, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 [lumbosacral strain]. 

Relevant law and regulations

Under Diagnostic Code 5295, which pertains to lumbosacral 
strain, a 10 percent rating is warranted where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  Finally, a 40 percent rating, the highest 
available rating under Diagnostic Code 5295, requires a 
severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines VA obligations 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7, subpart (a).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA 
§ 3(a) (to be codified at 38 U.S.C.A. § 5103A). 

Factual background

In March 1998 the veteran submitted a request for an 
increased evaluation for back strain, which he indicated was 
getting progressively worse.  The veteran alleged difficulty 
walking and rising from chairs in addition to functional loss 
due to pain.  

A VA medical examination was conducted in August 1998.  The 
examination report seems to indicate some range of motion 
limitation.  X-rays of the veteran's lumbosacral spine 
revealed minor degenerative changes along with hypertrophy 
and irregularity of the lower lumbar facet joint.  The 
examiner diagnosed the veteran with degenerative joint 
disease of the lumbosacral spine.  

In October 1998 the RO denied the veteran's claim for an 
evaluation of chronic back strain with degenerative changes 
in excess of its current evaluation of 10 percent disabling.  
The RO noted in its decision that the VA medical examination 
indicated no muscle spasm on extreme forward bending and 
unilateral loss of spine motion in a standing position, or 
recurring attacks of moderate intervertebral disc syndrome, 
or moderate limitation of motion of the spine or demonstrable 
deformity of vertebral body from fracture with slight 
limitation of motion to warrant a 20 percent evaluation.  

Additional law and VA regulations will be discussed where 
appropriate below.

Analysis

As noted by the examiner and complained of by the veteran, 
neither the veteran's medical record nor case file was 
available during the examination.  In order to come to a 
fully informed conclusion, an examiner must conduct a 
thorough examination, which takes into consideration records 
of previous medical treatment.  See Ascherl v. Brown, 4 Vet. 
App. 371 (1993).

The Board further observes that other diagnostic codes may be 
applicable in this case, to include 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 [degenerative arthritis] and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 [limitation of motion, lumbar 
spine].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Court has held that 38 C.F.R. § 4.40 and § 4.45 require 
the examiner of a veteran with a service-connected disability 
to adequately consider functional loss due to pain, weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO based 
its denial of the veteran's claim for an increased evaluation 
upon the August 1998 examination, which does not indicate 
whether the examiner considered the veteran's claim of 
functional loss due to severe pain, including difficulty 
moving from a seated to a standing position. 

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for back pain.  After securing 
any necessary release, the RO should 
obtain those records that have not 
previously been associated with the 
veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected back disability.  
The claims folder must be made available 
to the examiner for review before the 
examination and review of such should be 
cited in the examination report.   The 
examiner should state what is considered 
a normal range of motion; determine the 
degrees of the veteran's range of motion; 
and then express an opinion as to whether 
such represents a mild, moderate, or 
severe limitation of motion.  The 
examiner should also ascertain the 
presence and degree or absence of 
positive Goldthwait's signs and 
adequately consider functional loss due 
to pain as demonstrated by weakness, 
fatigability, incoordination, or pain on 
movement of a joint.  A written report of 
the examination should be placed in the 
claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  Consideration should 
be given to the assignment of other 
diagnostic codes, as well as to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2000).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examination could result in the 
denial of his claim.  38 C.F.R. §  3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




